Citation Nr: 0431894	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  00 18-815A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for a hiatal hernia, 
gastroesophageal reflux disease (GERD) and Barrett's 
esophagus.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
pneumonia; or, in the alternative, entitlement to service 
connection for residuals of pneumonia secondary to coronary 
artery disease (CAD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
February 1957 and from May 1957 until retiring in June 1979.

This case comes to the Board of Veterans' Appeals (Board) 
from October 1998 and August 2001 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In October 1998, the RO denied, as not well 
grounded, the veteran's claim for service connection for a 
hiatal hernia, including GERD and Barrett's esophagus.  He 
filed a timely appeal.

Prior to that, in July 1979, the veteran had filed a claim 
for service connection for residuals of pneumonia, which he 
said he had contracted during the winter of 1957 or 1958, 
while in the military.  In July 1999, the RO denied the 
claim, and he did not appeal that decision.  Apparently, the 
RO had overlooked the issue when it was originally claimed 20 
years earlier.  Nonetheless, the July 1999 became final and 
binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2004).  
In March 2001, he filed a petition to reopen the claim or, in 
the alternative, for service connection for residuals of 
pneumonia secondary to CAD.  He had a myocardial infarction 
(i.e., heart attack) in December 2000 and underwent triple 
bypass surgery.  A short time later he developed pneumonia.  
(Note:  He was granted service connection for CAD in 
July 2001).  In August 2001, the RO denied his petition to 
reopen his claim for residuals of pneumonia or, in the 
alternative, for service connection for residuals of 
pneumonia secondary to CAD.  He filed a timely appeal.

In September 2004, during the pendency of his appeal, the 
veteran and his spouse testified at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
A transcript of the proceeding is of record.



Unfortunately, because further development is needed before 
the Board can make a decision, the appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Hiatal Hernia, GERD and Barrett's Esophagus

The record does not indicate the veteran was diagnosed with a 
hiatal hernia, GERD, or Barrett's esophagus during military 
service.  His service medical records (SMRs) show he 
complained of chest pain in December 1972, April 1973, and 
March 1976.  His EKGs were within normal limits, and the 
etiology of his chest pain was unknown.  The report of his 
March 1979 military retirement medical examination indicates 
he reported experiencing indigestion in the evening, which he 
treated with over-the-counter products.  

Although there were no actual diagnoses made during military 
service, the veteran argues there is sufficient evidence he 
suffered from the prodromal symptoms of hiatal hernia and 
GERD during service.  He reports having had indigestion and 
problems with his stomach since 1965.  He submitted lay 
statements from fellow servicemen (D.L.B, W.J.B. and G.A.D.) 
and his wife attesting to the fact that he had indigestion, 
problems with his stomach, and had to have a very bland diet 
while he was in the military.  Regarding such lay evidence, 
they are competent to so testify because indigestion and 
stomach pain is capable of lay observation.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002); Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).  But competent medical 
evidence is still required to establish the existence of a 
current disability and a nexus between that disability and 
military service.  


This type of medical nexus evidence is necessary to 
substantiate lay allegations because laypersons do not have 
the professional medical training and/or expertise to render 
competent medical diagnoses or opinions.  See, e.g., Espiritu 
v. Derwinski 2 Vet. App at 74; see, too, Layno v. Brown, 6 
Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Hasty v. Brown, 13 Vet. App. 230 (1999).

The record indicates the veteran was first diagnosed with a 
hiatal hernia in December 1985, so about 61/2 years after 
retiring from the military.  The diagnosis occurred at the 
England Air Force Hospital (AFH).  After complaining of 
indigestion, an upper GI series was performed, and the 
results were as follows:

A small sliding hiatal hernia is demonstrated.  
There is no evidence of stricture or reflux 
esophagitis.  The stomach and duodenal cap 
are both pliable and no intrinsic or extrinsic 
abnormality was seen.  The duodenal sweep and the 
remainder of the proximal small bowel seen are 
with in normal limits.  

The physician's impression was a "small uncomplicated 
hernia, otherwise, unremarkable study."

After the initial diagnosis, the veteran's symptoms continued 
to worsen.  In January 1987, he reported vomiting some blood.  
In March 1988, he reported a two-year history of heartburn.  
In September 1988 another upper GI series indicated a 
moderate to large-sized hiatal hernia with gastro-esophageal 
reflux.  In July 1989, a biopsy revealed Barrett's esophagus.  
The record shows he has undergone several surgeries to repair 
the hernia.



In a January 1999 letter, Dr. Llyes stated the veteran was 
referred to him with "a history of having a hiatal hernia 
for the past 25 years."  The veteran argues this is 
sufficient to establish a nexus with his military service, 
but Dr. Llyes' statement was based on the veteran's self-
reported history, and not independent knowledge.  It is 
therefore insufficient to establish that the hiatal hernia 
was incurred during or caused by military service.  See, 
e.g., Reonal v. Brown, 5 Vet. App. 458 (1993) (a diagnosis is 
only as good and credible as the history on which it is 
predicated).

In an August 2000 letter from Dr. Brian, at the Louisiana 
School of Medicine in Shreveport, the doctor stated he had 
treated the veteran since March 1993.  Upon initial 
consultation, he stated the veteran had in his possession his 
military service records that were being maintained at 
England AFB.  Dr. Brian stated:

...I also treated him for the residuals of a hiatal 
hernia which records showed he had developed 
secondary to an acid reflux problem incurred and 
treated in service.  Records showed history of 
surgery at England AFB on 30 Nov 89.  Medical 
records show that he again required surgery for 
incisional hernia repair on 23 Aug 90 and again 
for repair of the hiatal hernia incision on 8 Jan 
91.  I then referred him to Dr. Lyles for further 
treatment.

Dr. Brian then concluded, "I am of the opinion that all of 
the conditions listed above are more likely than not of 
service origin, because I noted the treatment of these 
conditions in [the veteran's] military medical records when I 
first accepted him as a patient."

The veteran argues that this letter from Dr. Brian is 
sufficient to establish a medical nexus between the hiatal 
hernia and military service.  However, although it is not 
entirely clear, it appears Dr. Brian reviewed medical records 
from the England AFB Hospital and wrongly assumed these 
records were prepared while the veteran was still on active 
duty in the military.  When in fact, the treatment for the 
hernia he referred to in his letter occurred well after his 
retirement from service in 1979.  So Dr. Brian's opinion is 
also insufficient to establish a nexus to service since it 
was based on an inaccurate factual premise.

As other support for his claim, the veteran also points to an 
August 1999 VA heart examination, in which the physician 
concluded that "the chest pain that [the veteran] is having 
is due to hiatus hernia, and there is no cardiac chest 
pain."  The veteran argues the chest pain he felt during 
service was probably also due to the hernia - especially 
since the military doctors could not determine the source.  
However, as stated previously, as a layman, the veteran - 
himself - does not have the medical expertise to draw such a 
conclusion.  And while the VA examiner concluded the chest 
pain felt in 1999 was due to the hiatal hernia, he made no 
such determination as to the chest pain reported by the 
veteran many years earlier during his military service.

In circumstances such as this, where information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, the Veterans Claims Assistant 
Act (VCAA) requires VA to provide a medical examination or 
obtain a medical opinion.  38 C.F.R. § 3.159(c)(4) (2004).  
So this must be done before adjudicating this claim.

Residuals of Pneumonia

The veteran's SMRs indicate, in December 1957, he complained 
of pleuritic-like pain.  A chest X-ray revealed density in 
his lung, and pneumonia was diagnosed.  He was hospitalized 
for 12 days, treated, and released after the complete 
clearing of the pneumonic processes confirmed by a chest X-
ray.  For the remainder of his military service, all of his 
chest X-rays were negative, and there were no complaints of 
shortness of breath or pleuritic pain at his retirement 
physical in March 1979.

The report of an October 1979 VA examination, a few months 
after the veteran retired from the military, also indicates 
his lungs were clear.



Based on this evidence, in July 1999, the RO denied the 
veteran's claim for service connection.  As stated 
previously, the July 1999 decision became final and binding 
on him.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
3.104(a) (2004).  In March 2001, he filed a petition to 
reopen this claim or, in the alternative, a claim for service 
connection for residuals of pneumonia secondary to CAD.  With 
regard to the petition to reopen, there must be new and 
material evidence since the July 1999 decision in order to 
reopen this claim and warrant further consideration of it on 
a de novo basis.  38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 
3.156 (2004); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002).

The VCAA and implementing regulations were in effect when the 
veteran filed his claim, but insufficient steps were taken by 
the RO to comply with this law and its implementing 
regulations.  The July 2002 VCAA letter notified him of the 
evidence needed to support claims for service connection and 
for increased ratings, but not a petition to reopen a 
previously denied claim that was not timely appealed.  So a 
remand is required to correct this due process deficiency in 
the VCAA notice.

And, as mentioned, the veteran also has filed a claim in the 
alternative for service connection for residuals of pneumonia 
secondary to CAD.  In December 2000, he was hospitalized for 
an acute myocardial infarction and underwent emergency triple 
bypass surgery.  Subsequent chest X-rays revealed infiltrate 
in his left lobe.  In April 2001, he was hospitalized for 
pneumonia.  He had dyspnea (i.e., mild shortness of breath), 
angina, and weakness/fatigue.  After treatment and 
stabilization, he was discharged and prescribed an inhaler to 
use 4 times a day.  A June 2001 VA outpatient treatment 
(VAOPT) note indicates he reported having had pneumonia twice 
since his bypass surgery.  An August 2001 letter from 
Dr. Perez also confirms the veteran had pneumonia in February 
and April 2001.  Dr. Perez also stated:  "I am of the 
opinion that, [the veteran] developed pneumonia secondary to 
the myocardial infraction."

In the report of the September 2001 VA respiratory 
examination, the physician states the final diagnosis was 
"pneumonia x2 since [the veteran's] coronary artery bypass 
graft with subsequent development of CHF [congestive heart 
failure] and pneumonia."  Upon physical examination, 
however, his lungs were clear.  September 2001 pulmonary 
function tests revealed minimal obstructive airway disease 
and minimal neuromuscular disease.  It was also noted the 
veteran smoked 11/2 packs of cigarettes for 20 years, and had 
quit 15 years ago.  The results of this testing were unsigned 
by a physician, so it is unclear to what extent the testing 
was taken into account or reviewed by the examiner.  
Furthermore, the examiner did not state whether the veteran 
currently has any residuals of pneumonia.  A January 2004 
VAOPT record indicates his lungs were clear on objective 
physical examination, but he was also prescribed an inhaler 
through September 2004.

For these reasons, because the record is unclear as to what, 
if any, residuals the veteran currently has from either the 
pneumonia incurred during service or the pneumonia incurred 
in 2001, another VA examination is needed.  
38 C.F.R. § 3.159(c)(4) (2004).



Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.	Prior to making any further determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  
In particular, ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159(b) and 
(c)(2) (2003), are fully complied with and 
satisfied.  

(Note:  This includes notifying the veteran 
about the type of evidence needed to support a 
petition to reopen a claim).

*This also includes requesting the veteran to 
provide any relevant evidence in his 
possession, not currently on file, pertaining 
to the claims at issue.

2.	Also schedule the veteran for appropriate VA 
medical examinations to determine whether he has 
residuals of pneumonia and/or a hiatal hernia, 
GERD and Barrett's esophagus.

If these disabilities are present, the examiner 
should render an opinion as to whether it is at 
least as likely as not they are of service 
origin-including, in the case of residuals of 
pneumonia, whether it is at least as likely as 
not proximately due to or the result of the 
veteran's service-connected CAD.

If no opinion can be rendered, explain why this 
is not possible.  

It is absolutely imperative that the examiner 
has access to and reviews the claims folder for 
the veteran's pertinent medical history.  A copy 
of this remand must be provided and reviewed by 
the examiner.  All necessary testing should be 
done and the examiner should review the results 
of any testing prior to completion of the 
examination report.  If an examination form is 
used to guide the examination, the submitted 
examination report should include the questions 
to which answers are provided.

3.	Review the claims file.  If any development is 
incomplete, including if the examination reports 
do not contain sufficient information to respond 
to the questions posed, take corrective action 
before readjudication.  38 C.F.R. §4.2 (2004); 
Stegall v. West, 11 Vet. App. 268 (1998).

4.	Then readjudicate the veteran's claims in light 
of the additional evidence obtained.  If 
benefits are not granted to his satisfaction, 
prepare a supplemental statement of the case 
(SSOC) and send it to him and his 
representative.  Give them time to respond 
before returning the case to the Board for 
further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




